Citation Nr: 1753475	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by gastrointestinal symptoms, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1989 to November 1993.  He had service in Southwest Asia from December 1990 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The issue currently before the Board stems from the Veteran's July 2007 claim for service connection for Hodgkin's lymphoma, which was later determined to be T-Cell rich B-Cell non-Hodgkin's lymphoma.  The RO denied the Veteran's claim for service connected lymphoma in an October 2007 rating decision by determining that the disease was neither incurred in nor caused by the Veteran's service.  The Veteran perfected an appeal of the October 2007 rating decision on the issue of entitlement for service connection for Hodgkin's lymphoma in January 2009.  In a February 2012 decision, the Board remanded the claim to the RO to conduct a Decision Review Officer hearing pursuant to a prior request by the Veteran.  

After completion of the Board's February 2012 remand directives by the RO, the Board denied the Veteran's claim for service connected lymphoma in an August 2014 decision.  The Veteran subsequently appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2016 Memorandum Decision, the CAVC affirmed the Board's August 2014 decision with respect to denying the Veteran's claim for entitlement to service connection for lymphoma.  However, the CAVC also determined that the Board had erred by failing to address whether the Veteran's symptoms of muscle pain, sleep disturbances, gastrointestinal symptoms, and anorexia were attributable to a chronic multisymptom illness and entitled to presumptive service connection as contemplated by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  The CAVC thus set aside the remainder of the Board's August 2014 decision and remanded the matter for further development regarding the Veteran's symptoms and MUCMI.

In response to the CAVC's directives, the Board remanded these claims in June 2016 to have the RO arrange for a VA examination to determine whether the Veteran's symptoms of muscle pain, sleep disturbances, gastrointestinal symptoms, and anorexia are associated with an undiagnosed illness or MUCMI.  The June 2016 Board remand also directed that, for any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder had its onset during service or is otherwise related to service.

In an April 2017, the Board denied the issues of entitlement to service connection for (1) muscle pain as due to an undiagnosed illness or a MUCMI; (2) sleep disturbances as due to an undiagnosed illness or a MUCMI; and (3) anorexia as due to an undiagnosed illness or a MUCMI.  The remaining issue regarding gastrointestinal symptoms was remanded, as the Board found that there had not been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has now returned to the Board for adjudication.

However, the Board finds that additional development is necessary, prior to final adjudication.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the record is incomplete.  The Veteran was afforded a VA examination in September 2016 and an addendum opinion was issued in June 2017.  The September 2016 VA examination references treatment records that do not appear in the claim file.  For example, there is a treatment record referenced, dated October 2015, indicating an H&P Gastroenterology Procedure Consult and another referenced, dated August 2015, indicating a PC follow-up visit.  However, neither record can be found in the claim file.  As there appear to be missing records, the Board will remand to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  After securing all necessary consent forms from the Veteran, obtain all medical records, to include any VA and/or private treatment records, pertaining to the Veteran's claimed disability manifested by gastrointestinal symptoms, to include as due to an undiagnosed illness or a MUCMI.

2.  After the above development has been completed, take any other steps necessary to adjudicate the issue on appeal, to include scheduling any additional medical examination(s) or obtaining any medical opinion(s) deemed needed as a result of any evidence obtained pursuant to this remand.  Further development of these issues should take into account any applicable statutes implicated due to the Veteran's service in the Persian Gulf War.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




